DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller”, “means for estimating or measuring a temperature of the exhaust gases”, “back-pressure element”, “at least two bypass branches each containing at least one cartridge” and “method steps” (recited in the method claims) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “back-pressure element” in claims 5 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-20
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
	In Claims 1-2, it is unclear in the claims if any steps are required by the claims, because of the claims appears to merely reciting features of the exhaust gas after treatment system and device for supplying reducing agent without any actual operational steps being recited however the claims are recited as method claims. The claims merely further describe the exhaust gas after treatment system and device for supplying reducing agent without any actual operational steps being recited therefore it is not clear as to what is required by the claims. For the purposes of treating the claims under prior art, the 

In claim 1, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim. For the purposes of the treating the claims under prior art, preamble ends at “wherein” in line 13.

In claim 3, in line 5 recites “the exhaust line employing a method according to either claim 1” however it is not clear as to what is required by the recitation since, first: the “exhaust line” is not a controller therefore is the recitation merely requiring structures within the “exhaust line” capable of performing the method in claim 1 or intending to recite that the controller is performing the function; second: only “claim 1” is recited in the claim therefore recitation of “either” is not clear due to lack of another claim to compare with. For the purposes of treating the claim under prior art, the language is interpreted as merely requiring the structures capable of performing the function in only claim 1.
		
In claim 9, in lines 4-5 recites “the exhaust line employing a method according to either claim 2” however it is not clear as to what is required by the recitation since, first: the “exhaust line” is not a controller therefore is the recitation merely requiring structures within the “exhaust line” capable of performing the method in claim 2 or intending to recite that the controller is 

In Claims 3, 9, claimed limitation “means for estimating or measuring a temperature of the exhaust gases” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The recitations of  “means for estimating or measuring a temperature of the exhaust gases” do not have corresponding structures that can perform the function clearly disclosed within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	In Claims 3 and 9 recite “means for estimating or measuring a temperature of the exhaust gases” and since the specification do not disclose what the corresponding structures are and the “controller” is recited as separate structure therefore it is not clear what is required by the recitation. For the purposes of treating the claim under prior art, the language is interpreted as functions performed by the controller or temperature sensor. The examiner suggest amending the claims to clearly link the recitations to the controller such as “controller configured to…” followed by the functions or recite a temperature 
The following errors explicitly found in Claims 1, 3 and 9 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claims 1-2 are rejected under 112(b) as to not reciting positive steps therefore the claims are not a proposer process claims under 35 U.S.C. 101 (See MPEP 2173.05(q)). The examiner suggest amending claim 1 with positively reciting steps to overcome the 101 and 112 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2016/0169074 A1 to Clayton et. al. (Clayton).

In Reference to Claim 1
A method for selective catalytic reduction operating by desorption of ammonia from at least one storage cartridge (54) in an exhaust line (26) at a motor vehicle combustion engine (10) outlet, said at least one cartridge (54) being positioned in at least one bypass branch (48) of a main pipe (26) of the exhaust line (26), a regulation of a flow rate of the exhaust gases being carried out in said at least one bypass branch (48) as a function of the temperature of the exhaust gas measured or estimated in said at least one branch in order for said at least one cartridge (54) to be brought to a temperature sufficient to desorb an amount of ammonia necessary for a reduction of the nitrogen oxides present in the exhaust gases, wherein the exhaust gas flow rate in said at least one bypass branch (48) is regulated as a function of a temperature estimated or measured in the bypass branch (48) and of a desired amount of ammonia to be 

In Reference to Claim 2
The method as claimed in claim 1 (see rejection to claim 1 above), in which, in order to ensure a start of desorption of said at least one cartridge (54), the flow rate of the exhaust gases in said at least one branch is regulated as a function of the temperature of the exhaust gases in said at least one branch in order for said at least one cartridge (54) to reach a predetermined desorption start temperature for said at least one cartridge (54) of 80°C with a variation range of 15% around this desorption start temperature, and, at an end of life of said at least one cartridge (54), in order to ensure a complete emptying of said at least one cartridge (54), a remaining amount of ammonia in said at least one cartridge (54) being estimated by subtracting, from the initial amount of ammonia contained in a new cartridge (54), a desorbed amount of ammonia estimated as .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 8-10, 15, 17 and 19 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Pub No. US 2011/0131951 A1 to Arrigoni et. al. (Arrigoni).

In Reference to Claim 3
Clayton teaches (except for the bolded and italic recitations below):
An exhaust line (26) at the motor vehicle combustion engine (10) outlet, the exhaust line (26) comprising 
a selective catalytic reduction system operating by desorption of ammonia from at least one storage cartridge (54), the exhaust line (26) employing a method according to either claim 1, said at least one cartridge (54) being positioned in at least one bypass branch (48) of a main pipe (26) of the exhaust line (26), a valve (52 or 58) being present in said at least one branch (48) or on the exhaust line (26) and regulating a flow of exhaust gases in said at least one branch (48), 
a means (68) for estimating or measuring a temperature of the exhaust gases in said at least one bypass branch (6) being present, 
a controller (62) of the reduction system managing the valve (52 or 58) for a desorption of a desired amount of desorbed ammonia, wherein the controller (62) incorporates a mapping giving a temperature of said at least one cartridge (54) as a function of the temperature and of the flow rate of the exhaust gases in said at least one bypass branch (48) (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).


In Reference to Claim 4


In Reference to Claim 6
The exhaust line as claimed in claim 3 (see rejection to claim 3 above), which exhibits a selective catalytic reduction catalytic converter (32) of the selective catalytic reduction system downstream of the bypass branch (48) on the exhaust line (26), an ammonia sensor (70) being positioned upstream of the selective catalytic reduction catalytic converter (32) and downstream of the bypass branch (48) and/or a nitrogen oxides sensor (64) being positioned downstream of the selective catalytic reduction catalytic converter (32) in the exhaust line (26) (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).

In Reference to Claim 8
The exhaust line as claimed in claim 3 (see rejection to claim 3 above), in which said at least one cartridge (54) is of elongated shape and comprises a 

In Reference to Claim 9
Clayton teaches (except for the bolded and italic recitations below):
An exhaust line (26) at the motor vehicle combustion engine (10) outlet, the exhaust line (26) comprising 
a selective catalytic reduction system operating by desorption of ammonia from at least one storage cartridge (54), the exhaust line (26) employing a method according to either claim 2, said at least one cartridge (54) being positioned in at least one bypass branch (48) of a main pipe (26) of the exhaust line (26), a valve (52 or 58) being present in said at least one branch (48) or on the exhaust line (26) and regulating a flow of exhaust gases in said at least one branch (48), 
a means (68) for estimating or measuring a temperature of the exhaust gases in said at least one bypass branch (6) being present, 
a controller (62) of the reduction system managing the valve (52 or 58) for a desorption of a desired amount of desorbed ammonia, wherein the controller (62) incorporates a mapping giving a temperature of said at least one cartridge (54) as a function of the temperature and of the flow rate of the exhaust gases in said at least one bypass branch (48) (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).


In Reference to Claim 10


In Reference to Claim 15
The exhaust line as claimed in claim 4 (see rejection to claim 4 above), in which said at least one cartridge (54) is of elongated shape and comprises a median longitudinal passage passing entirely through said at least one cartridge (54) for the exhaust gases (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).

In Reference to Claim 17
The exhaust line as claimed in claim 6 (see rejection to claim 6 above), in which said at least one cartridge (54) is of elongated shape and comprises a median longitudinal passage passing entirely through said at least one cartridge (54) for the exhaust gases (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).

In Reference to Claim 19
The exhaust line as claimed in claim 9 (see rejection to claim 9 above), in which the valve is positioned at an inlet branch point of said at least one bypass branch (48) on the main pipe (26) of the exhaust line (26), the valve  being a three-way valve, or the valve (52) is positioned downstream of the inlet branch point of said at least one bypass branch (48) in said at least one branch, the valve (52) being a two-way valve adjustable in several opening positions between a complete opening and a complete closing of the valve (52) (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).

Claims 5, 11, 16 and 20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Arrigoni and further in view of Pub No. US 2006/0236682 A1 to Inoue et. al. (Inoue).

In Reference to Claim 5
Clayton in view of Arrigoni teaches (except for the bolded and italic recitations below):
The exhaust line as claimed in claim 4 (see rejection to claim 4 above), in which, when the valve (52) is a two-way valve adjustable in several positions, the main pipe (26) of the exhaust line (26) comprises a back-pressure element positioned downstream of the inlet branch point and upstream of an outlet branch 
Clayton in view of Arrigoni is silent (bolded and italic recitations above) as to having a back-pressure element positioned downstream of the inlet branch point and upstream of an outlet branch point of said at least one bypass branch (48). However, it is known in the art before the effective filing date of the claimed invention to have a back-pressure element positioned downstream of the inlet branch point and upstream of an outlet branch point of said at least one bypass branch. For example, Inoue teaches a back-pressure element (20) positioned downstream of the inlet branch point (6) and upstream of an outlet branch point (12) of said at least one bypass branch (7). Inoue further teaches that having such structure provides greater control of the engine and exhaust gas byproduct (see at least Inoue Figs. 1-2 and paragraphs 12, 14, 22, 27). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clayton in view of Arrigoni to include the back-pressure element as taught by Inoue positioned downstream of the inlet branch point and upstream of an outlet branch point of said at least one bypass branch in order to provide greater control of the engine and exhaust gas byproduct.

In Reference to Claim 11
The exhaust line as claimed in claim 5 (see rejection to claim 5 above), which exhibits a selective catalytic reduction catalytic converter (32) of the 

In Reference to Claim 16
The exhaust line as claimed in claim 5 (see rejection to claim 5 above), in which said at least one cartridge (54) is of elongated shape and comprises a median longitudinal passage passing entirely through said at least one cartridge (54) for the exhaust gases (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).

In Reference to Claim 20
Clayton in view of Arrigoni teaches (except for the bolded and italic recitations below):
The exhaust line as claimed in claim 19 (see rejection to claim 19 above), in which, when the valve (52) is a two-way valve adjustable in several positions, the main pipe (26) of the exhaust line (26) comprises a back-pressure element positioned downstream of the inlet branch point and upstream of an outlet branch 
Clayton in view of Arrigoni is silent (bolded and italic recitations above) as to having a back-pressure element positioned downstream of the inlet branch point and upstream of an outlet branch point of said at least one bypass branch (48). However, it is known in the art before the effective filing date of the claimed invention to have a back-pressure element positioned downstream of the inlet branch point and upstream of an outlet branch point of said at least one bypass branch. For example, Inoue teaches a back-pressure element (20) positioned downstream of the inlet branch point (6) and upstream of an outlet branch point (12) of said at least one bypass branch (7). Inoue further teaches that having such structure provides greater control of the engine and exhaust gas byproduct (see at least Inoue Figs. 1-2 and paragraphs 12, 14, 22, 27). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clayton in view of Arrigoni to include the back-pressure element as taught by Inoue positioned downstream of the inlet branch point and upstream of an outlet branch point of said at least one bypass branch in order to provide greater control of the engine and exhaust gas byproduct.

Claims 7, 12, 14, 18 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Arrigoni and further in view of Pub No. US 2012/0288774 A1 to Johannessen et. al. (Johannessen).

In Reference to Claim 7
Clayton in view of Arrigoni teaches (except for the bolded and italic recitations below): 	
The exhaust line as claimed in claim 3 (see rejection to claim 3 above), which comprises at least two bypass branches (48) each containing at least one cartridge (54), the valves (52) of said at least two bypass branches (48) being managed with different openings and closings (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).
Clayton in view of Arrigoni teaches to have reductant injection system (40, 42, 34) however Clayton in view of Arrigoni is silent (bolded and italic recitations above) as to having at least two bypass branches (48) each containing at least one cartridge (54). However, it is known in the art before the effective filing date of the claimed invention to have bypass branch having at least one cartridge which is a reductant injection system. For example, Johannessen teaches of having bypass branch having at least one cartridge (9) which is a reductant injection system (injecting ammonia) (see at least Johannessen Fig.5 and paragraphs 73, 83). The substitution of one known element (reductant injection system as shown in Johannessen) for another (reductant injection as shown in Clayton) would have been obvious to one of ordinary skill in the art at the filing time of the invention since the substitution of the reductant injection system in Johannessen would have yielded predictable results, namely, injecting reductant to the exhaust pipe in Clayton to purify NOx within the exhaust pipe.

In Reference to Claim 12
Clayton in view of Arrigoni teaches (except for the bolded and italic recitations below): 	
The exhaust line as claimed in claim 4 (see rejection to claim 4 above), which comprises at least two bypass branches (48) each containing at least one cartridge (54), the valves (52) of said at least two bypass branches (48) being managed with different openings and closings (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).
Clayton in view of Arrigoni teaches to have reductant injection system (40, 42, 34) however Clayton in view of Arrigoni is silent (bolded and italic recitations above) as to having at least two bypass branches (48) each containing at least one cartridge (54). However, it is known in the art before the effective filing date of the claimed invention to have bypass branch having at least one cartridge which is a reductant injection system. For example, Johannessen teaches of having bypass branch having at least one cartridge (9) which is a reductant injection system (injecting ammonia) (see at least Johannessen Fig.5 and paragraphs 73, 83). The substitution of one known element (reductant injection system as shown in Johannessen) for another (reductant injection as shown in Clayton) would have been obvious to one of ordinary skill in the art at the filing time of the invention since the substitution of the reductant injection system in Johannessen would have yielded predictable results, namely, injecting reductant to the exhaust pipe in Clayton to purify NOx within the exhaust pipe.

In Reference to Claim 14
Clayton in view of Arrigoni teaches (except for the bolded and italic recitations below): 	
The exhaust line as claimed in claim 6 (see rejection to claim 6 above), which comprises at least two bypass branches (48) each containing at least one cartridge (54), the valves (52) of said at least two bypass branches (48) being managed with different openings and closings (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).
Clayton in view of Arrigoni teaches to have reductant injection system (40, 42, 34) however Clayton in view of Arrigoni is silent (bolded and italic recitations above) as to having at least two bypass branches (48) each containing at least one cartridge (54). However, it is known in the art before the effective filing date of the claimed invention to have bypass branch having at least one cartridge which is a reductant injection system. For example, Johannessen teaches of having bypass branch having at least one cartridge (9) which is a reductant injection system (injecting ammonia) (see at least Johannessen Fig.5 and paragraphs 73, 83). The substitution of one known element (reductant injection system as shown in Johannessen) for another (reductant injection as shown in Clayton) would have been obvious to one of ordinary skill in the art at the filing time of the invention since the substitution of the reductant injection system in Johannessen would have yielded predictable results, namely, injecting reductant to the exhaust pipe in Clayton to purify NOx within the exhaust pipe.

In Reference to Claim 18
The exhaust line as claimed in claim 7 (see rejection to claim 7 above), in which said at least one cartridge (54) is of elongated shape and comprises a median longitudinal passage passing entirely through said at least one cartridge (54) for the exhaust gases (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).

Claim 13 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Arrigoni and further in view of Inoue and further in view of Johannessen.

In Reference to Claim 13
Clayton in view of Arrigoni and further in view of Inoue teaches (except for the bolded and italic recitations below): 	
The exhaust line as claimed in claim 5 (see rejection to claim 5 above), which comprises at least two bypass branches (48) each containing at least one cartridge (54), the valves (52) of said at least two bypass branches (48) being managed with different openings and closings (see at least Clayton Figs.1-3 and paragraphs 14, 17, 19, 24-35, 39-41, 44-46, 50).
Clayton in view of Arrigoni and further in view of Inoue teaches to have reductant injection system (40, 42, 34) however Clayton in view of Arrigoni is silent (bolded and italic recitations above) as to having at least two bypass .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2944779 A1 to Osbat et. al. (Osbat) teaches to have bypass passage with cartridge which desorb ammonia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 10, 2021